Citation Nr: 0404389	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected lumbosacral disability.  



REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active duty service from August 1982 to 
January 1993.  

This matter comes to the Board of veterans Appeals (Board) 
from a March 1999 rating decision of the RO that granted 
service connection for a low back disability and assigned a 
10 percent disability evaluation.  



FINDING OF FACT

The service-connected low back disability is shown to be 
productive of a disability picture that more nearly 
approximates that of muscle spasm of extreme forward bending 
and loss of lateral spine motion in a standing position.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, 
but not higher, for the service-connected low back disability 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 5003-
5295 (2003); 68 Fed. Reg. 51454-51458 (August 27, 2003).  




REASONS AND BASES FOR FINDIINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, via a February 2001 letter, the May 2000 Statement 
of the Case, and the June 2002 and December 2003 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

The Board concludes, given the favorable action taken 
hereinbelow, that the veteran is not prejudiced by the 
Board's decision to adjudicate the case at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background 

At a VA examination in June 1999, the veteran related a 
history of having received treatment for back strain, 
sciatica and radiculopathy into the right leg.  There was 
some tenderness noted on the side of the paravertebral 
lumbosacral area.  He had some swelling of the muscle there.  
His range of motion was noted to be within normal limits 
except for some crepitation and pain.  X-ray studies showed 
findings that included those of status post left laminectomy 
of S1, minimal degenerative changes of the lumbosacral spine 
and minimal left convex scolosis of the lumbar spine.  The 
diagnosis was that of degenerative joint disease of 
lumbosacral spine and minimal left convex scoliosis of the 
lumbar spine.  

By March 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine and assigned an evaluation of 10 percent.  

By June 1999 Notice of Disagreement, the veteran contested 
the initial rating stating that his low back disability 
should have been rated as 20 percent disabling.  

The May 2000 private medical records reflect complaints of 
muscle spasms in the low back as well as diagnoses of chronic 
low back pain with some radiation and possible degenerative 
joint disease and degenerative disk disease.  

At a June 2000 personal hearing at the RO, the veteran 
complained of radiating pain and spasms.  He indicated that 
prolonged sitting, standing, and twisting exacerbated his low 
back symptoms.  

On September 2000 VA orthopedic examination, the veteran 
reported shooting pain from the back to the right lower 
extremity every few days.  

On September 2003 VA orthopedic examination, the veteran 
reported that he used a back support occasionally to remind 
himself not to turn or twist when working in the yard.  He 
also indicated that he took analgesics regularly.  He stated 
that he could not tolerate exercise and complained of pain 
radiating into the lower extremities.  

Finally, the veteran related that he was not employed, but 
had been working at Radio Shack.  An X-ray study of the 
lumbosacral spine revealed minimal age-related disk disease 
without evidence of significant bony abnormality.  A magnetic 
resonance imaging (MRI) of the lumbosacral spine was normal.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5003-
5295.  See Id.  Under these regulatory provisions, a rating 
of 20 percent is warranted where there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board notes that under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. 
§ 4.71a.  

The Board recognizes the veteran's complaints of radiating 
low back pain and low back muscle spasm.  The VA examination 
in January 1999 also reflected some painful motion involving 
the lumbosacral spine.  The most recent medical evidence 
reflects minimal age-related disk disease without evidence of 
significant bony abnormality.  

Pursuant to the objective evidence, the Board finds that the 
service-connected low back disability picture more nearly 
approximates that of muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Accordingly, an evaluation of 20 percent is for application 
in this case.  

The Board further observes that, because the veteran's low 
back symptomatology is shown to have risen to the level 
necessary for entitlement to a 20 percent rating throughout 
the entire appeals period, the matter of a staged rating need 
not be discussed.  See Fenderson, supra.

The Board notes that the rating criteria pertinent to spinal 
disabilities have been amended effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Under the 
revised criteria, a 20 percent evaluation is warranted with 
forward flexion of the thoracolumbar spine that is greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine that is greater than 15 degrees 
but not greater than 30 degrees; or, where the combined range 
of motion of the thoracolumbar spine is not greater than 170 
degrees; or, with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under these criteria, an increased rating of 20 percent, but 
not higher, would be justified.  No significant low back 
limitation of motion has been reported by the veteran or 
observed by an examiner; nor has an abnormal gait or abnormal 
contour been complained of or noted.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2003) whether or not 
raised by the veteran, as required by Schafrath, supra.  The 
Board, however, finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of low back disability not 
contemplated in the now assigned 20 percent rating permitted 
under the Rating Schedule.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As no significant functional loss due to pain and weakness 
has been shown on examination, and because weakened movement 
and the like have not been objectively exhibited, additional 
compensation beyond that already granted is not warranted.  
The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate her for 
the actual impairment of earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.  



ORDER

An initial rating of 20 percent for the service-connected low 
back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



